  Case 4:18-cv-00177-RH-CAS Document 14 Filed 06/09/19 Page 1 of 1




                                                 PROOF OF SERVICE


NAME OF CASE;^^
CASE NTTMBERfy^^^^^
This SubpoCHa;^''Smnmons)(«t?ff?g oUndividual and title, if
was received by me on {date)                                     . /
                                     Y
        □        I personally served^e Subpoena^^^tamonr^      indmdual at \p{place)
                                             i;^=5Pmmongiy the indiyiduai
                                                                          on {^te\

        □        I left the Subpoena / Summons at the individual's residence or usual place of abode
                 with {name)                                                                              a person
                 of suitable age and discretion who resides there on {date)
                 and mailed a copy to the individual's last known address; or,

        □        I    served         the         Subpoena
                                                      /     Summons    on   {name of individual)
                                                    who is designated by law to accept Service of
                 Process on behalf of {name oforganisation)                                    on
                 {date)                                        ; or

        □        I        returned         the      Subpoena          /      Summons      unexecuted       because

                                                                                     or




Unless this Subpoena was issued on behalf of the United States or one of its officers or agents, I have also tendered
witnessfeesfor one dc^ 's attendance and the mileage allowed by law in the amount of: $

My fees are S.               for travel and $_              for services for a total of $.


I declare under the penalty of perjury that this information is true.


                                                        ServePs Signature

                                                        Beau Webster. President
                                                        Printed Name and Title


                                                        Webster's Investigative Services. T.T.C
                                                        10223 Woodville Hwy
                                                        Tallahassee. PL 32305
                                                        Server's Address
